Citation Nr: 1234178	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  07-09 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed low back disorder, to include as secondary to the service-connected right knee disability. 

2.  Entitlement to an evaluation greater than 10 percent for the service-connected right knee disability, status post meniscal repair.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran

	
ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to February 1999. 

This case initially came before the Board of Veterans' Appeals  (Board) on appeal from a March 2006 rating decision by the RO. 

In September 2010, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge. 

The Board remanded the case to the RO in May 2010 and January 2011 for additional development of the record.

The Veteran, in his hearing testimony in September 2010, indicated that he wished to file a claim for a temporary total rating on the basis of convalescence.  The matter has not been previously addressed.  Therefore, the Board does not have jurisdiction and refers to issue to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is not shown to have a back disability that was caused or aggravated by his service-connected knee disability.

2.  The service-connected right knee disability is not shown to be productive of a limitation of motion or functional loss due to pain manifested by flexion restricted to less than 45 degrees, a limitation of extension, anklyosis, or any instability or recurrent subluxation.


CONCLUSIONS OF LAW

1.  The Veteran does not have a back disorder that was proximately due to or the result of a service-connected knee disability.  38 U.S.C.A.§§ 1112 , 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R.§§ 3.303 , 3.304, 3.306, 3.307, 3.309, 3.310 (2011).

2.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected right knee disability have not been met. 38 U.S.C.A.§§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.§§ 3.102 , 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003, 5014, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      The Veterans Claims Assistance Act (VCAA) 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in October 2005, April 2006, January 2011, and June 2011 letters.  

Notably, in these letters, as well as in the February 2007 Statement of the Case, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

These claims were readjudicated in a February 2012 Supplemental Statement of the Case (SSOC).  The Board notes that contrary to VCAA requirements with respect to notification regarding disability ratings and effective dates, the VCAA-compliant notice in this case was provided after the initial adjudication of the claim.  

However, The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that an SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SSOC.  See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2006) (Mayfield III).  

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

Since the Veteran had a meaningful opportunity to participate in the adjudication process, including being accorded two hearings and submitting written statements on his behalf, there has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006).  

Thus, VA satisfied its duty to notify the Veteran.  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded multiple VA examinations to address the nature and severity of his service-connected disability and the effects of his disability on his employability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Further, various VA and private treatment records identified by the Veteran have been associated with the claims file.  The Veteran has not informed the Board of any outstanding evidence which should be associated with the claims file.

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claims.  

As discussed, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have a prejudicial effect on the case or otherwise to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit consideration of the matters addressed hereinbelow.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Evidence

The private medical records showed that in 2001, the Veteran was treated several times for lumbar paraspinal strain and thoracic/lumbar spasm.  His job as a mailman was noted as a possible cause; the Veteran's doctor also suggested that the Veteran lose weight.

A lumbar X-ray study performed in July 2003 was noted to be normal.  A thoracic X-ray study performed in July 2003 noted findings of slight osteoarthritis.  

An MRI study of the lumbar spine performed in September 2005 was noted to be normal.  A bone scan performed in February 2006 also was normal.  

An April 2006 MRI study of the Veteran's right knee showed minimal plica thickening without significant associated synovitis or other osseous abnormalities.  An old scar was noted through the infrapatellar fat pad.  The menisci and ligaments were noted to be normal.

The Veteran underwent a VA examination in January 2006 when he reported having low back pain that was sometimes manifested by sharp pains beneath both shoulder blades.  He also reported having problems with flare ups involving the back.  This was particularly so, when he had to repeatedly reach over his head while working.  

On examination, the Veteran performed low back forward flexion to 95 degrees with a pain level of 3 and extension to 25 degrees with slight pain

The Veteran reported having knee pain that increased with walking or prolonged standing.  His symptoms including redness, warmth, tenderness and weakness in the knees.  He reported daily problems with flare-ups.

Upon examination, the lumbar spine had forward flexion to 95 degrees with a pain level of 3, extension to 25 degrees with slight pain, right and left lateral bending to 30 degrees with slight pain, and right and left rotation to 35 degrees with slight pain.  Repetitive motion produced a slight increase in pain, but no other additional symptomatology.  There was no evidence of muscle spasm during the examination.  

The Veteran did have pain to palpation of the musculature below the scapula.  He had no gross back deformity.  Muscles were equally developed.  Sacral sensation was intact to monofilament.  Patellar and Achilles tendon reflexes were 1+.  His gait was normal.  Straight leg raises were negative, bilaterally.  Lower and quad strength was 5/5.

On examination, the right knee had flexion to 110 degrees and extension to 0 degrees.  He had no pain with palpation of the outside of the knee, but did have pain on the inside of the knee.  There was no redness, warmth or effusion in the right knee.  Sensation was intact to monofilament and vibration in both feet.  Pedal pulses were palpable.  Reflexes were 1+.  

There were two .5 cm well-healed scars on the medial and lateral aspects of the inferior patella secondary to previous arthroscopic surgery.  There was no evidence of uneven shoe wear.  He had a negative anterior-posterior drawer sign.  The medial and collateral ligaments were stable with varus-valgus testing.  He had a negative McMurray's test.

The Veteran was diagnosed with a right knee meniscal injury with arthroscopic surgery to the meniscus with residual pain.  The X-ray studies taken of the right knee showed no abnormality.  It was noted that an X-ray study of the right knee in April 2002 had shown very minimal degenerative changes of the right knee, with minimal marginal hypertrophic spurring at the medial margin of the medial plateau and at the margin of the lateral plateau of the right tibia.  There was no significant narrowing of the joint space.

As to the claimed back disability, the examiner indicated that the prior X-ray studies of the spine were negative for any changes.  The X-ray studies performed at that time showed no significant degenerative changes of the lumbar spine or marked degenerative changes of the thoracic spine.  

The examiner indicated that, in his opinion, the Veteran did not have any back disability related to his service- connected knees.  

The examiner added that there was no evidence that the Veteran had unusual strain on his back due to his right knee that would produce pain.  He further opined that the Veteran's upper thoracic pain was most likely due to repetitive movement of these muscles from "casing" or working overhead, with the mail.

An April 2006 initial visit to a private physician noted that the Veteran reported having a 4-5 year history of knee pain and some back pain, which he felt had recently been made worse by the knee problems.  

On examination, the Veteran was noted to walk without an antalgic gait and to have relatively neutral alignment.  He had some parapatellar tenderness.  There was no effusion.  He had pain, but no apprehension with lateral patellar glides.  

The X-ray studies were noted to show some minimal patellofemoral changes and mild medial compartment narrowing.  His examination was noted to be most consistent with a finding of patellofemoral pain and probable chondrosis and some right medial compartment arthritis.  

A May 2006 outpatient treatment record noted that a recent MRI showed some spurring in Hoffa's fat pad on the right where he had surgery previously, but otherwise the MRI was effectively unremarkable for significant chondrosis.  

The Veteran was diagnosed with patellofemoral pain and fat pad impingement with significant quad and hop weakness as contributing factors.  The Veteran was told to wear knee braces and to continue with a home exercise program.

An outpatient treatment record, dated in April 2009, noted that the Veteran walked without an antalgic gait and had full range of motion without effusion.  The X-ray studies of the knee at that time showed no pathology of the right knee.

A letter from a private physician, dated in April 2010, noted that she had treated the Veteran for bilateral knee and lumbar spine pain.  The physician indicated that it was her medical opinion that the Veteran's back problems were directly related to the weakness and instability that the Veteran had on his right side and were therefore service related.  In support of this opinion, the examiner noted that the Veteran did not have an anatomy that would necessarily predispose him to early arthritis or other issues.  

The Veteran underwent another VA examination in April 2011 and reported having sharp pain in his right knee that was worse with activity.  He noted that walking in his job as a postal carrier aggravated his pain.  He wore knee braces that helped with the pain, but did not have any issues with subluxation or instability.  He did not have flare ups.  His knee pain does not impair his activities of daily living.  

On examination, the Veteran had extension to 0 degrees and flexion to 140 degrees, without pain.  He was stable to varus and valgus stress both at 0 and 30 degrees.  He had pain at the extremes of motion.  He had a negative drawer test.  He had some medial line joint tenderness, and a mildly positive McMurray's test.  He had no effusion.  He had 5/5 strength in his right lower extremity.  He had no change in symptoms on repetition.  The X-ray studies of his knee showed no evidence of any abnormality.  

The Veteran was diagnosed with a right knee medial meniscus tear, with subsequent arthroscopy and partial medial meniscectomy.  The examiner specifically indicated that there was no evidence of arthritis in that knee.

As to his back, the Veteran reported having no known injury, including a service injury.  He stated that his back did not start hurting him until about 2004 or 2005.  He reported no radiating symptoms.  

On examination, the range of motion of the lumbar spine was 30 to 0 degrees of extension, 0 to 90 degrees of flexion, and 0 to 30 degrees of right and left lateral rotation and bending.  Sensation and strength was intact.  The X-ray studies of the back showed no evidence of an abnormality.  

The Veteran was diagnosed with lumbar spine pain, with no radiographic or any objective evidence of diagnosable pathology.  The examiner indicated that it was not likely that the Veteran's low back pain was related to service, in that symptomatology did not begin until 5-6 years after leaving service.  

In addition, the VA examiner indicated that it was not likely that the Veteran's low back pain was caused on aggravated by his right knee condition.  In that regard, the examiner noted that there was no medical evidence, or orthopedic literature that supported the proposition that meniscal pathology led to lumbar spine pain.


Entitlement to an increased rating for the right knee.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally, 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The following analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The rule against pyramiding, as set forth in 38 C.F.R. § 4.14, states that the evaluation of the same disability under various diagnoses is to avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Id.   

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.   

Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2011).  

Diagnostic Code 5010 also provides that traumatic arthritis is to be rated as degenerative arthritis.  

Diagnostic Code 5003 provides that degenerative arthritis (that is established by X-ray findings) will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  

Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  

Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (no percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

The current version of the General Rating Formula for Diseases and Injuries of the Knee and Leg, 38 C.F.R. § 4.71a, provides as follows: 


Diagnostic Code 5256 provides: 

Knee, ankylosis of:  

60%	Extremely unfavorable, in flexion at an angle of 45 degrees or more;  

50%	In flexion between 20ºand 45 degrees;  

40%	In flexion between 10 and 20 degrees;  

30%	Favorable angle in full extension, or in slight flexion between 0 and 10 	degrees.   See 38 C.F.R. § 4.71a, DC 5256 (2011).  


Diagnostic Code 5257 provides: 

Knee, other impairment of: Recurrent subluxation or lateral instability: 

30%	Severe;  

20%	Moderate.  See 38 C.F.R. § 4.71a, DC 5257 (2011).  


Diagnostic Code 5260, under which the Veteran is currently in receipt of a 10 percent evaluation for,  provides: 

Leg, limitation of flexion of: 

30%	Flexion limited to 15 degrees;  

20%	Flexion limited to 30 degrees;  

10%	Flexion limited to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5260 (2011).  


Diagnostic Code 5261 provides: 

Leg, limitation of extension of: 

50%	Extension limited to 45 degrees;  

40%	Extension limited to 30 degrees;  

30%	Extension limited to 20 degrees;  

20%	Extension limited to 15 degrees;  

10%	Extension limited to 10 degrees.  See 38 C.F.R. § 4.71a, DC 5261 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

As noted, the  Veteran's right knee is currently evaluated as 10 percent disabling under 5260, based on limitation of flexion.  Thus, in order to warrant an increased rating, the Veteran would have to be found to have either ankylosis, recurrent subluxation or lateral instability, limitation of flexion to 30 degrees or worse, of some compensable limitation of extension.

In reviewing the evidence of record, there is no showing of anklyosis at any time, such that a rating under Diagnostic Code 5256 would be warranted.  

As to higher ratings based on limitation of motion, during the course of this appeal, the Veteran's flexion was not shown to have been worse than 100 degrees in January 2006, and extension was not less than full.  

Although the Veteran reports having some pain with motion, particularly at the extremes, any such restriction is not shown to equate with a functional loss manifested by restriction of flexion to 30 degrees or less or with restriction of extension to 10 degrees or less.  

Finally, there is no evidence that the Veteran has other disability such as instability or recurrent subluxation that would support the assignment of a higher rating on a separate basis.  While the Veteran reports wearing braces for his knees, the evidence of record shows those are worn due to general weakness and not the basis of having  any joint instability.  

A letter from a private physician in April 2010 seemed to indicate that the Veteran had some instability of the right knee, none of the actual treatment records from that physician show any findings of instability or recurrent subluxation.  

Further, the reports of VA examination in January 2006 and April 2011specifically noted that there was no evidence of instability or recurrent subluxation; therefore, a separate rating under Diagnostic Code 5257 would also not be warranted.

Accordingly, on this record, the claim for an increased rating for the service-connected right knee disability must denied.  

Finally, the Board finds that the evidence of record does not present such an exceptional or unusual disability picture so as to render impractical the application of the regular rating schedule standards and to warrant assignment of an increased evaluation for the veteran's right knee disability on an extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2012).  

In the absence of an exceptional or unusual disability picture, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).


Entitlement to service connection for a low back disorder, to include as secondary to the Veteran's service-connected right knee disability.

The Veteran asserts that his current back disability is causally related to his service-connected right knee disability.   

In order to establish service connection for a claimed disability, the facts must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(b). 

To prevail on the issue of service connection, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247   (1999). 

Further, secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (2011).  Secondary service connection may be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Service connection may be presumed for certain chronic diseases, such as arthritis, which become manifest to a compensable degree within a prescribed period after discharge from service (one year), even though there is no evidence of such disease during the period of service, provided the Veteran had active service of 90 days or more.  38 U.S.C.A. §§ 1112 , 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181   (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert. 

Initially the Board notes that the Veteran is not claiming service connection for a back disability as being directly related to an event or incident of his period of active service, but rather is seeking secondary service connection.  

As such, the Board notes that there is no evidence showing complaints or findings referable to a back condition during the Veteran's period of active service.  

The first evidence of record showing any complaints of any back problem was in private records dated in 2001. 

As to a claim of secondary service connection, the Board notes that an April 2011 VA examination report found that no objective evidence of a back condition to which he complaints of pain could be attributed .  The Court has held that a symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Court has held that Congress specifically limited entitlement to service connection benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A January 2006 VA examination report indicated that the Veteran had some thoracic muscle strain, and an earlier X-ray study of the thoracic spine in July 2003 noted findings of slight osteoarthritis.  

In an April 2010 letter, the Veteran's private physician indicated that the Veteran had a back disability related to his right knee disability.  However, the Board finds that the probative value of this opinion is somewhat diminished because the records from this examiner do not show any diagnosis of a back condition related to the Veteran's knee disability.  

Further, the physician noted that the Veteran's back problems were related to the weakness and instability that the Veteran had on the right side, none of the physician's records, or any other records, show any evidence of an antalgic or altered gait, or evidence of instability due to the service-connected knee disability.  

As such, the Board finds this opinion is of somewhat diminished probative value, since it is not supported by the treatment records from this same doctor.

On the other hand, the Board finds the opinions from VA physicians in January 2006 and April 2011 to be most probative in this matter of secondary service connection.  

As noted, the VA examiner in January 2006 did not feel that the Veteran had a back disability due to service because the evidence did not show that he had unusual strain on his back due to his right knee and felt that the Veteran's thoracic pain was most likely due to repetitive movement involving these muscles while doing "casing", or working overhead, with mail.  

The VA examiner in April 2011 found that it was not likely that the Veteran's low back pain was caused on aggravated by the service-connected right knee condition.  In this regard, the examiner noted that there was no medical evidence, or orthopedic literature, that supported the proposition that meniscal pathology led to lumbar spine pain.  The Board finds these opinions particularly probative because they are based on a review of the record and examination findings.

Thus, weighing all of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for a back disability, to include as secondary to a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Service connection for a low back disorder, as secondary to his service-connected knee disability, is denied. 

An increased rating in excess of 10 percent for the service-connected right knee disability, status post meniscal repair, is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


